No. 12384

         I N THE SUPREME COURT OF THE STATE OF MONTkIU

                                           1973



DUANE OLSON,

                              Claimant and A p p e l l a n t ,



PIP,NIOII~I'S I N C . , Employer,
FEDERATED MUTUTAL K 1 Dd R &
                           CR IA E
IMPLEMENT INSWANCE CBMPAM',

                              Defendant and Respondent.



Appeal from:          D i s t r i c t C o u r t of t h e E l e v e n t h J u d i c i a l D i s t r i c t ,
                      Honorable Robert Kell er, J u d g e p r e s i d i n g .

Counsel of Record:

      For Appellant :

             McGarvey, Morrison and Hedman, K a l i s p e l l , Montana,
             James D . Moore a r g u e d , K a l i s p e l l , Montana.

      F o r Respondent :

             Korn, Warden, W a l t e r s k i r c h e n and C h r i s t i a n s e n ,
              K a l i s p e l . l , Montana.
             Meritt N. Warden a r g u e d , K a l i s p e l l , Montana.



                                                        Submitted:          April- 24, 1973

                                                           Decided : MR(         1 5 1973
F i l e d :MAY   1.5 :973
Yr.   ? u s t i c e Gene B . D a f y d e l i v e r e d t h e Opinion CIE t h e C o u r t .


       This a p p e a l i s from a d e c i s i o n of t h e d i s t r i c t c o u r t of

t h e e l e v e n t h j u d i c i a l d i s t r i c t , F l a t h e a d County, a f f i r m i n g an

. ~ r d e ra f t h e I n d u s t r i a l Accident Board denying b e n e f i t s t o
p l a i n t i f f Duane Olson.
       O January 2 3 , 1962, Olson i n an i n d u s t r i a l a c c i d e n t s u s t a i n e d
        n

i n j u r i e s which impeded h i s movement and a b i l i t y t o assume c e r t a i n

~ o s i t i o n s . A c l a i m was f i l e d by Olson and accepted by t h e I n -

d u s t r i a l Accident Board under Plan 2 of t h e Workmen's compensation

A c t 5 c a r r i e d by h i s employer Manion's I n c , , a c a r d e a l e r s h i p and

garage i n K a l i s p e l l .     k t t h a t time temporary t o t a l d i s a b i l i t y
compensation was p a i d f o r a p e r i o d of 9 and 4 / 7 t h s weeks.                          In
1-967 t h e I n d u s t r i a l Accident Board on r e h e a r i n g determined t h a t

3 l s o n had s u f f e r e d permanent p a r t i a l d i s a b i l i t y from 5% of t h e

back t o 20% of t h e body a s a whole,                      L a t e r t h a t y e a r , a subsequent

a p p l i c a t i o n f o r r e h e a r i n g was denied by t h e Board and Olson ap-
pealed t h e ~ o a r d ' so r d e r t o t h e d i s t r i c t c o u r t .

       A f t e r s e v e r a l c o n t i n u a n c e s , t h e d i s t r i c t c o u r t on J u l y 5 ,

1972, r u l e d a g a i n s t Olson, a d o p t i n g t h e ~ o a r d ' sf i n d i n g s of f a c t

and c o n c l u s i o n s of law which denied a d m i s s i b i . l i t y of c e r t a i n e v i -

dence o f f e r e d by Olson on t h e ground                 i c was w i t h o u t l e g a l e f f e c t .
       The a d d i t i o n a l evidence o f f e r e d by Olson and r e f u s e d b y t h e

Soard and t h e d i s t r i c t c o u r t was:          (1) A t t h e time Olson s u s t a i n e d

t h e cornpensable i n j u r y i n 1962 he was e a r n i n g $2.50 p e r hour b u t

t h e same job a t Manion's p a i d $ 4 , 6 0 p e r hour i n 1 9 7 2 . ( 2 j ~ l s o n ' s

p r e s e n t j o b , which pays $3.80 p e r h o u r , i s s u b s t i t u t e employment

because he i s p h y s i c a l l y unable t o perform t h e job h e h e l d p r i o r
Lo i.njury,

        O a p p e a l the s o l e i s s u e i s whether t h e I n d u s t r i a l Accidcnt
         n

SoC*rdand t h e d i s t r i c t c o u r t e r r e d i n r e f u s i n g t o admit and con-

s i d e r t h e o f f e r e d evidence of impairment o f e a r n i n g c a p a c i t y .
        S e c t i o n 92-703, R . C.N.           1947, e s t a b l i s h e s t h e amount of
compensation t o be p a i d i n c a s e s of permanent p a r t i a l d i s a b i l i t y .
I t provides f o r a f i x e d percentage ( s u b j e c t t o a s t a t e d maximum):
        It*  **      of t h e d i f f e r e n c e between t h e wages r e c e i v e d
        a t t h e time of t h e i n j u r y and t h e wages t h a t such
        i n j u r e d employee i s a b l e t o e a r n t h e r e a f t e r 9: ik i?".
        (Emphasis added)
        Olson r e l i e s on c a s e s decided by t h i s Court applying s e c t i o n
                                            IS
92-703, i n which t h e terms                    l o s s of e a r n i n g c a p a c i t y t ' and " l o s s
of a b i l i t y t o earn i n t h e open markett' were used: S h a f f e r v ,
Midland Empire Packing Co., 127 Mont. 2 1 1 , 259 P.2d 340; Mahlum
v. Broeder, 147 Mont. 386, 412 P.2d 572.                                W also c i t e s section
                                                                         e
92-838, R.C.M.          1947, which s t a t e s :
        II
          Idhenever t h i s a c t o r any p a r t o r s e c t i o n t h e r e o f
        i s i n t e r p r e t e d by a c o u r t i t s h a l l b e l i b e r a l l y
        construed by such c o u r t . ! I '
        It i s fundamental t o t h e i s s u e of t h i s c a s e t o keep i n mind
t h a t t h e workmen's compensation system i s n o t based on common law
t o r t l i a b i l i t y c o n c e p t s , b u t r a t h e r depends upon t h e p a r t i c u l a r
s t a t u t e s which t h e l e g i s l a t u r e e n a c t s t o c r e a t e and a d m i n i s t e r
t h e system.        2 arson's workmen's Compensation Law 5 57.10, pp.2,3
states:
        It
         I t h a s been s t r e s s e d r e p e a t e d l y t h a t t h e d i s t i n c -
       t i v e f e a t u r e of t h e compensation system, by c o n t r a s t
       w i t h t o r t l i a b i l - i t y i.s t h a t i t s awards ( a p a r t from
       medical b e n e f i t s ) a r e made n o t f o r p h y s i c a l i n j u r y a s
       such, b u t f o r ' d i s a b i l i t y ' produced by such i n j u r y ,
       The c e n t r a l problem, t h e n , becomes t h a t of a n a l y z i n g
       t h e unique and r a t h e r complex l e g a l concept which, by
       y e a r s of compensation l e g i s l a t i o n , d e c i s i o n , and prac-
       t i c e , h a s been b u i l t up around t h e term 1 compensable
       disability', "
       hrhat c o n s t i t u t e s a "compensable d i s a b i l i t y " i s n o t a s t a t i c
concept, p a r t i c u l a r l y i n t h e i n s t a n c e of permanent p a r t i a l d i s -
ability,        S e c t i o n 92-830, R.C.M,             1947, empowers t h e Board a t
any t i m e a f t e r an award i s made, t o review, i n c r e a s e o r diminish
t h a t award.       P o s s i b l e b a s e s f o r review i n c l u d e :         changes i n t h e
job market a f f e c t i n g t h e a v a i l a b i l i t y of jobs which t h e d i s a b l e d
can perform; changes i n t e c l ~ n o l a g yo r method i n a p a r t i c u l a r job
f i e l d s o a s t o preclude a d i s a b l e d person from performing; o r ,
a determination t h a t subsequent wages earned were based on con-
s i d e r a t i o n of sympathy o r r e l a t i o n s h i p .   None of t h e s e s i t u a t i o n s
apply i n t h e i n s t a n t c a s e .     E s s e n t i a l l y , Olson i s contending t h a t
he h a s a compensable d i s a b i l i t y based on h i s i n a b i l i t y t o do h i s
o l d job,
        99 C , J . S .    workmen's Compensation 5 295, p. 1031, s t a t e s :
        1I
         Earning power i n same o r o t h e r employment. I t h a s
       been h e l d under, a p a r t from, o r without r e f e r e n c e
       t o , s t a t u t e s s o p r o v i d i n g , t h a t t h e t e s t of an i n -
       j u r e d employee's r i g h t t o compensation i s h i s i n -
       a b i l i t y by reason of t h e i n j u r y t o work and e a r n
       wages n t h e employment a t which h e was engaged when
                   '
       i n j u r e d , s o t h a t t h e e a r n i n g c a p a c i t y remaining t o
       t h e employee i n o t h e r c a l l i n g s cannot be considered.
       r ow ever, i t i s o t h e r w i s e under s t a t u t e s which impose
       no such l i m i t a t i o n , o r where t h e compensation i s
       measured by t h e l o s s of a b i l i t y t o e a r n i n any s u i t -
       a b l e employment o r i n t h e s a n e - o r any o t h e r employ-
       ment $? ;'c       *.
        11
         The f a s t t h a t a claimant might have been e a r n i n g
       more had h e been a b l e t o resume, and been promoted
       i n , t h e employment he was engaged i n when i n j u r e d
       does n o t a f f e c t t h e d e t e r m i n a t i o n . 'Idhere t h e average
       weekly wages which a claimant i s a b l e t o e a r n a r e n o t
       l i m i t e d t o t h o s e h e could earn i n t h e same employment
       b u t i n c l u d e t h e whole monetary r e s u l t of a r e a s o n a b l e
       u s e of a l l h i s powers, mental and p h y s i c a l , whether
       working f o r himself o r f o r o t h e r s and whether o r n o t
       h i s e a r n i n g s a r e c a l l e d wages i n common speech, no
       compensation can be had where t a l e n t s previously
       undiscovered produce an e a r n i n g c a p a c i t y g r e a t e r than
       t h a t enjoyed p r i o r t o t h e i n j u r y . " (Emphasis added).
       I n Montanaf s Workman's Compensation Act we f i n d no l i m i t a t i o n
of c o n s i d e r a t i o n t o a d i s a b l e d ' s e a r n i n g a b i l i t y i n t h e same em-
ployment, o r t h e same type of employment he was engaged i n when
injured.        Dosen v , East B u t t e Copper Min. Co., 78 Mont, 579, 254
P. 880; McXinzie v, Sandon, 141 Mont. 540, 380 P.2d 580.
       The New Hampshire c o u r t i n D e s r o s i e r s v , Dionne Bros. Furni-
t u r e , I n c . , 98 N.H. 424, 101 A.2d 775, 778, decided under a
s i m i l a r s t a t u t o r y p r o v i s i o n an analagous f a c t s i t u a t i o n , and
stated:
         In some j u r i s d i c t i o n s e a r n i n g c a p a c i t y r e f e r s only
        11

       t o t h e employee's c a p a c i t y t o e a r n i n t h e employment
       o r t r a d e i n which he was working a t t h e time of t h e
       a c c i d e n t so t h a t f o r compensation purposes t h e e a r n i n g
       c a p a c i t y remaining t o him i n o t h e r c a l l i n g s i s n o t
       considered.            **      S e c t i o n 23 of our a c t imposes no such
       l i m i t a t i o n n o r h a s i t been s o i n t e r p r e t e d .    *     2
          IIThe t e s t of compensable d i s a b i l i t y under our
          s t a t u t e i s n o t t h e employee's a b i l i t y o r d i s -
          a b i l i t y because of h i s i n j u r y t o do hi.s old job.
          Nor i s i t what t h e claimant could have earned
          b u t f o r h i s i n j u r y i n t h e employment o r t r a d e
          i n which he was working a t t h e time o f t h e acci.-
          dent. *         *     I t i s t h e d i f f e r e n c e between ' h i s
          average weekly wage b e f o r e t h e i n j u r y and t h e
          average weekly wage he i s a b l e t o e a r n t h e r e a f t e r '
          w i t h h i s i n j u r y i n s u i t a b l e work under normal
          employment c o n d i t i o n s , 1 1
          W hold t h a t t h e t e s t of compensable d i s a b i l i t y under t h e
           e
Montana workmen's Compensation Act i s "the d i f f e r e n c e between
t h e wages r e c e i v e d a t t h e time of t h e i n j u r y and t h e wages t h a t
such i n j u r e d employee i s a b l e t o earn t h e r e a f t e r " i n any s u i t a b l e
f i e l d of employment o r p r o f e s s i o n he subsequently e n t e r s under
normal c o n d i t i o n s , whether o r n o t h i s e a r n i n g s i n t h a t f i e l d of
employment o r p r o f e s s i o n a r e comronly c a l l e d "wages".
          O l s o n l s c o n t e n t i o n t h z t t h i s r u l e makes no p r o v i s i o n f o r
"inflation" o r "parity" i s correct.                          H e makes a meritorioils argu-

ment supporting t h e d e s i r a b i l - i t y and p r a c t i c a l i t y of such a pro-
v i s i o n , and we t a k e j u d i c i a l n o t i c e of t h e f a c t t h a t p r e v a i l i n g
wage s c a l e s have r i s e n i n t h e period between 1962 and 1972.                                However,
i t i s n e i t h e r t h e f u n c t i o n n o r p r e r o g a t i v e of t h i s Court t o r e w r i t e

t h e workmen's Compensation Act t o i n c l u d e s u c h . a p r o v i s i o n .                     That
i s t h e f u n c t i o n of t h e l e g i s l . a t u r e ,
          The c o u r t s of t h i s s t a t e have followed t h e d i r e c t i v e s e t f o r t h
i n s e c t i o n 92-838, R.C.M.            1947, i n l i b e r a l l y c o n s t r u i n g t h e pro-
v i s i o n s of t h e Act, p a r t i c u l a r l y i n t h e i n t e r p r e t a t i o n of t h e terms
II
     i n t h e c o u r s e of" and " a r i s i n g o u t of".        Rut we s e e no room f o r
                                                11
i n t e r p r e t a t i o n of t h e words       wages r e c e i v e d a t t h e time o f i n j u r y .
As t h i s Court s a i d i n ?font. Assn. of Tobacco and Candy D i s t r i b u t o r s
v. S t a t e Board of E q u a l i z a t i o n , 1 5 6 Mont. 108, 114, 476 P.2d 7 7 5 :
          "b+%ere t h e Language o f a s t a t u t e i s p l a i n , un-
          ambiguous, d i r e c t , and c e r t a i n , t h e s t a t u t e
          speaks f o r i t s e l f and t h e r e i s n o t h i n g l e f t f o r
          t h e c o u r t t o c o n s t r u e . 11
          The judgment of t h e d i s t r


                                                                                                          --
h i e f Justice




        il                /


 c o c i a t e Justice.
 \